DEITS, J.,
dissenting.
The Supreme Court has repeatedly said the opposite of what the majority holds here, and I am unable to agree with the majority that we should decline to follow what that court has said. I would hold that the trial court did not err by concluding that the need for appellant Hodges’ consent to the adoption under ORS chapter 109 was obviated by the fact that his conduct came within ORS 419B.504 and ORS 419B.506, and I would affirm.1
*136At the expense of repeating some of what the majority has said, I will begin by discussing the relevant Supreme Court authority. The court has recognized that the statutes providing for adoption over a nonconsenting parent’s objections serve a similar function to that of the termination statutes. See Eder v. West, 312 Or 244, 261, 821 P2d 400 (1991); Simons et ux v. Smith, 229 Or 277, 366 P2d 875 (1961). Beyond that, in Simons, the court specifically included the termination statute, as then codified, in its enumeration of the statutes that could “permit termination of a [nonconsenting] parent’s rights” in an adoption proceeding. Id. at 279 and n 1.
In Moody v. Voorhies, 257 Or 105, 109, 475 P2d 579 (1970), the court described the similarity and relationship between former ORS 419.523, the predecessor of the termination provisions that the trial court applied here, and ORS 109.324, one of the provisions in ORS chapter 109 that allows the courts to dispense with consent in adoption proceedings. In the course of that analysis, the court stated even more overtly than it had in Simons that the termination statutes are among those that can obviate the need for a parent’s consent in an adoption proceeding. The court said:
“Although ORS 109.324 appears to dispense only with the necessity of consent to an adoption, it is apparent that the parental rights of a non-consenting parent are as effectively terminated by the decree entered thereunder as they would have been if the decree were entered under ORS 419.523(2)(b), which permits a juvenile court on the same grounds to terminate parental rights.
“The best-interest-of-the-child rule, as applied in determining custody, is applicable to adoptions, but it cannot be considered without the consent required by ORS 109.314, or by a judicial determination that the necessity of consent is obviated by a judicial finding that the criteria of ORS 109.322, or ORS 109.324, or ORS 419.523 have been met. Simons et ux v. Smith, supra.” (Emphasis supplied; footnote omitted.)
Most recently, the Supreme Court reiterated the point in Eder v. West, 312 Or 244, 821 P2d 400 (1991). It observed there that, although the petitioners for the adoption *137had not relied on the termination statutes in the trial court and, therefore, had not preserved them for appeal:
“Petitioners also argue that mother’s parental rights should be terminated because they are subject to termination under ORS 419.523(2)(a) (extreme conduct; rape or sodomy of the child by the parent); ORS 419.523(3)(a) (conduct or condition: emotional or mental illness); and ORS 419.523(3)(b) (conduct toward any child of a sexual nature). Potentially, petitioners had all of the theories recognized in Simons [et ux] v. Smith, supra, 229 Or at 279, including those they now raise under ORS chapter 419, available to them to prove why mother’s consent to the adoption was not required. ORS 109.324 contained only two of the available statutory theories. Although the law did not so limit them, petitioners chose to plead only the theories listed in ORS 109.324. They thereby limited themselves to the grounds specified in their pleadings. See Simons [et ux] v. Smith, supra, 229 Or at 287 (Tn general statutes which dispense with the consent of the natural parent require a pleading and proof of moral fault.’).” 312 Or at 270 (footnotes omitted).
There is no ambiguity about the meaning of the Supreme Court’s statements in Simons, Moody and Eder, and they are squarely contrary to what the majority holds here. However, the majority takes the view that those statements are dicta, are wrong, and that we need not follow them. I agree that the statements are dicta, in each instance. I do not agree that that fact, in itself, provides a proper occasion for this court to depart from what the Supreme Court has said. There are circumstances where it is appropriate for a lower court to reject dicta in a higher court’s opinions. However, I do not agree that we should follow that practice here, based solely on our substantive disagreement with the Supreme Court’s statements in which, dicta or not, it is clear that the Supreme Court intended to reflect its understanding of the law.
The majority relies on Coalition for Safe Power v. PUC, 139 Or App 358, 911 P2d 1272, rev allowed 324 Or 229 (1996). It is correct that, in that case, among the reasons why we declined to follow dictum in a Supreme Court opinion was that we regarded it as “wrong.” It is also correct that there, as *138here, the authority that the court offered for its statement was dictum in one of its earlier opinions.
However, even assuming the majority’s premise that this case and Coalition are analogous in both of those respects, the analogy ends and significant differences begin beyond that point. First, we noted in Coalition that it was questionable at best whether what the court said in its second dictum rested on an accurate understanding of what it had said in its first. Secondly, we also noted that, in a case decided after the first dictum but before the second, the court had said the opposite of what it said in its second dictum (which did not cite the intervening case).
By contrast, in each reiteration of the dicta in question here, the Supreme Court was clearly cognizant of and accurately repeated and cited what it had said before. Moreover, its reiterations of the point have spanned a period of three decades. It is apparent that, at least as of now, the Supreme Court does not share the majority’s view that its dicta are wrong.
The majority’s reasoning is seductive, but it is also jurisprudentially dangerous. The location of the line between dicta and dispositional analysis injudicial opinions is seldom self-evident. Additionally, it is easy to confuse whether statements with which one disagrees are “wrong” or are simply debatable. It is correct that lower courts are not bound by a higher court’s erroneous dicta; however, in a hierarchical judicial system such as ours, it is not necessarily appropriate for an inferior court to depart from what a higher court has said, simply because the lower court disagrees with the statements and is not precedential^ required to follow them. In this case, the courts, the public and the parties are entitled to rely on what the Supreme Court has said — and meant— three times.
I respectfully dissent.
Richardson, C. J., and Riggs and Haselton, JJ., join in this dissenting opinion.

 I agree with the majority that Hodges’ assignment is reviewable, among other reasons, because it presents the jurisdictional question of consent.
Because I believe that the Supreme Court’s opinions should be followed, I express no independent view about the merits of what they say.